THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THIS NOTE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THIS NOTE.  
 
BUZZ KILL, INC.
 
10% Senior Note Due ___, 2012
 
Original Issue Date: ___, 2010 Original Principal Amount:  US$_______
 
FOR VALUE RECEIVED, Buzz Kill, Inc. a New York corporation (the “Company”),
hereby promises to pay to ______________________ or registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof, by redemption or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof), and to pay
interest at the rate of 10% per annum  (“Interest”) from the date set out above
as the Original Issue Date (the “Issuance Date”) and until repayment in full of
the Principal and all accrued and unpaid Interest pursuant to this Note.
 
Section 1.01                      Payment of Principal and Interest;
Maturity.  Payment in full of the Principal and Interest is due no later than
___, 2012 (the “Maturity Date”); provided, however, that, with the advance
written consent of Structural Equities Pension and Profit Sharing Plan, a party
to the Company’s ___, 2010 subordination agreement (the “Subordination
Agreement”) with the other creditors of the Company listed therein and the
Company’s sole shareholder, Eastern Resources, Inc., a Delaware corporation (a
copy of which is attached hereto), the parties hereto may agree to extend the
term of this Note beyond the Maturity Date.  Interest shall accrue on the unpaid
Principal at the rate of 10% per annum (compounded monthly) commencing on the
Issuance Date and until repayment in full of the Principal and all accrued and
unpaid Interest pursuant to this Note.  Payment shall be made in lawful money of
the United States of America and in immediately available funds.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.02                      Absolute Obligation.  Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the Principal and
Interest on this Note at the time, place, and rate, and in the coin or currency
herein prescribed. This Note is a direct debt obligation of the Company.
 
Section 1.03                      Subordination Agreement.  Pursuant to the
Subordination Agreement, the payment of any and all of the Company’s obligations
(the “Pre-Existing Debts”) to
____________________________________________________________ (the “Subordinated
Lenders”) that are the subject of the Subordination Agreement is expressly
subordinated to the Company’s obligations to the Holder pursuant to this Note,
to the extent and in the manner set forth in the Subordination Agreement and
notwithstanding anything to the contrary in any agreement between the Company
and any of the Subordinated Lenders, without regard to the date any loan or
extension of credit is made to the Company pursuant to any such agreement.
 
Section 1.04                      First Priority Right of Payment.  Upon receipt
by the Company of any income from its operations or from the sale or other
transfer of any or all of its assets, including, without limitation, any income
derived directly or indirectly from its rights to exploit the literary work
known as Buzz Kill, the Holder hereof shall have a first priority right to
receive amounts outstanding pursuant to this Note, whether Principal or
Interest.
 
Section 1.05                      Rank.  All payments due under this Note shall
rank senior to all other Indebtedness (as defined below) of the Company.  From
and after the date of this Note and so long as any part of the Principal or
Interest pursuant to this Note is outstanding, the Company shall not, directly
or indirectly, (a) incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Pre-Existing Debts, (ii) the Indebtedness
evidenced by this Note, and (iii) Permitted Indebtedness (as defined below), (b)
allow or suffer to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by the Company, other than Permitted Indebtedness, or
(c) redeem, defease, repurchase, repay or make any payments (by the payment of
cash or cash equivalents or by set-off) in respect of all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on such Permitted Indebtedness, if, at the time
such payment is due or is otherwise made or after giving effect to such payment,
an event constituting, or that with the passage of time and without being cured
would constitute, an Event of Default (as defined in Section 1.06 below) has
occurred and is continuing.
 
As used herein, the capitalized term “Indebtedness” means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by the
Company, even though the Company has not assumed or become liable for the
payment of such indebtedness, (viii) all obligations issued, undertaken or
assumed as part of any financing facility with respect to accounts receivables
of the Company, including, without limitation, any factoring arrangement of such
accounts receivables, and (ix) all contingent obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (viii) above.
 
 
2

--------------------------------------------------------------------------------

 
 
As used herein, the capitalized term “Permitted Indebtedness” means, without
duplication (A) the Company’s debts to the Subordinated Lenders, (B)
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing (which
approval shall not be unreasonably delayed), and which Indebtedness does not
provide at any time for (1) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until ninety-one (91) days after the Maturity Date or later, and (2) total
interest and fees at a rate in excess of the rate of Interest hereunder, (C)
Indebtedness to trade creditors incurred in the ordinary course of business, and
(D) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon the Company, provided that no such
Indebtedness in clauses (A), (B), (C) or (D) shall include Indebtedness that is
convertible into shares of the Company’s capital stock or into securities
ultimately convertible into shares of the Company’s capital stock.
 
Section 1.06                      Event of Default.  Failure by the Company to
make payment pursuant to Section 1 hereof shall constitute an event of default
(“Event of Default”).  Other events that shall also constitute an Event of
Default by the Company include (i) a general assignment for the benefit of the
Company’s creditors, (ii) an application for or consent to the appointment of a
receiver, trustee, assignee, custodian, sequestrator, liquidator or similar
official for the Company or any of its assets and properties; (iii) commencement
of a voluntary case for relief as a debtor under the United States Bankruptcy
Code, (iv) filing with or otherwise submitting to any governmental authority any
petition, answer or other document seeking: (a) reorganization, (b) an
arrangement with creditors, or (c) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation, (v) filing
or otherwise submitting any answer or other document admitting or failing to
contest the material allegations of a petition or other document filed or
otherwise submitted against the Company in any proceeding under any such
applicable law, or (vi) being adjudicated a bankrupt or insolvent by a court of
competent jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
If any Event of Default occurs (A) the full principal amount of this Note,
together with accrued and unpaid interest and other amounts owing in respect
thereof, to the date of such Event of Default, shall become, at the Holder’s
election, immediately due and payable in cash., and (B) the Holder shall be
entitled to all legal remedies available to it to pursue collections, and the
Company shall bear all reasonable costs of collection, including, but not
limited to, necessary attorneys’ fees.  The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.
 
Section 1.07                      No Waiver.  No failure or delay by the Holder
in exercising any right, power or privilege under this Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusively of any rights or remedies provided by applicable law.  No course of
dealing between the Company and the Holder shall operate as a waiver of any
rights by the Holder.
 
Section 1.08                      Notices.  Notices regarding this Note shall be
sent to the parties at the following addresses, unless a party notifies the
other parties, in writing, of a change of address:
 

If to the Company:   Buzz Kill, Inc.     166 East 34th Street, Suite 18K     New
York, New York 10016     Thomas H. Hanna, Jr.     Telephone: 917.687.6623    
Facsimile: 646.429.9241

 
 
4

--------------------------------------------------------------------------------

 
 
If to the Holder:
 
Section 1.09                      Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transaction contemplated by this
Note (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or the transactions contemplated hereby. If either party
shall commence an action or proceeding to enforce any provisions of this Note,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorney fees and other costs and expenses
incurred in the investigation, preparation and prosecution of such action or
proceeding.
 
Section 1.10                      Severability.  The invalidity of any of the
provisions of this Note shall not invalidate or otherwise affect any of the
other provisions of this Note, which shall remain in full force and effect.
 
Section 1.11                      Entire Agreement and Amendments.  This Note
and the Subordination Agreement represent the entire agreement between the
parties hereto with respect to the subject matter hereof. This Note may be
amended only by an instrument in writing executed by the parties hereto, subject
to the prior written consent of Structural Equities Pension and Profit Sharing
Plan.
 
[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this 10% Senior Note as of the date first written above.
 

 
Buzz Kill, Inc.
         
 
By:
       
Name:  Thomas H. Hanna, Jr.
     
Title:  Chief Executive Officer
         



 
6

--------------------------------------------------------------------------------

 